Citation Nr: 1003921	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-38 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a left hip injury.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a right knee 
injury.

5.  Entitlement to service connection for a testicle 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to October 
1945.  He had additional service between September 1948 and 
September 1949 which is considered dishonorable for VA 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied, in pertinent part, the 
Veteran's claims of service connection for asbestosis, a left 
hip injury, a stomach disability, a right knee injury, and 
for a testicle infection.  This decision was issued to the 
Veteran and his service representative in August 2005.  A 
videoconference Board hearing was held in November 2009 
before the undersigned.

The Board notes that, in testimony at his November 2009 Board 
hearing, the Veteran expressed an intent to file a claim of 
service connection for prostate cancer.  Accordingly, this 
claim is referred back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



The issue of entitlement to service connection for a right 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence does not demonstrate any 
current left hip disability.

3.  The competent medical evidence does not demonstrate any 
current stomach disability.

4.  The competent medical evidence does not demonstrate that 
any current asbestosis is causally related to active service.

5.  At his Board hearing on November 17, 2009, prior to the 
promulgation of a decision in the appeal, the appellant 
requested that his appeal for service connection for a 
testicle infection be withdrawn.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A left hip injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met with 
respect to the Veteran's claim of service connection for a 
testicle infection.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Letters sent to the Veteran in May 2004 and May 2005 apprised 
him of the evidence necessary to substantiate the claim.  
They also informed him of the division of responsibilities 
between VA and a claimant in developing a claim.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Fully compliant notice was issued later in a March 
2006 communication, however, and the claim was readjudicated 
thereafter in October 2006 and June 2009.  Accordingly, any 
timing deficiency has been cured appropriately here. 
 Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the RO has made repeated attempts to obtain the 
Veteran's service treatment records.  The National Personnel 
Records Center (NPRC) notified VA in April 2004 that the 
Veteran's service treatment records had been destroyed in a 
fire that occurred there in 1973.  In cases where the 
Veteran's service treatment records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). 

The Court has also held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
Because the NPRC has determined that the Veteran's service 
treatment records burned in the July 1973 fire, it is 
reasonably certain that such records no longer exist and 
further efforts to obtain them would be futile.  Accordingly, 
the Board finds that VA need not make further attempts to 
obtain the Veteran's service treatment records.

A review of the claims file shows that the Veteran is in 
receipt of Social Security Administration (SSA) benefits.  
Normally, VA has a duty to obtain SSA records when it has 
actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, however, there is no suggestion that these records 
would be relevant to the currently appealed claims.  Indeed, 
neither the Veteran nor his service representative has 
identified his SSA records as evidence relevant to the claims 
on appeal.  Because the Veteran has not identified any SSA 
records as relevant evidence which VA should attempt to 
obtain under the VCAA's duty to assist, the Board finds that 
a remand to obtain SSA records is not required.  See Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010) (holding 
that VA is not required to obtain SSA records in all cases 
but only where potentially relevant to the claims on appeal).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, it is unfortunate that the Veteran's service 
treatment records are not available for review.  The post-
service evidence does not show any current complaints or 
treatment referable to asbestosis, a left hip injury, or a 
stomach disability which could be attributed to active 
service.  Nor is there a credible showing of continuous 
symptomatology for the claimed conditions as based on the lay 
statements of record.  Therefore, the evidence does not 
indicate that the claimed disabilities may be related to 
active service such as to require an examination even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Although it is unfortunate that the 
Veteran's service treatment records are not available for 
review, the claims file contains the Veteran's post-service 
reports of VA and private outpatient treatment.  Moreover, 
the Veteran's statements in support of the claims are of 
record, including testimony provided at a November 2009 Board 
hearing before the undersigned.  The Board has reviewed such 
statements carefully and concludes that no available 
outstanding evidence has been identified.  The Board also has 
perused the medical records for references to additional 
treatment reports not of record but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Veteran contends that he incurred asbestosis, a left hip 
injury, and a stomach disability during his honorable active 
service between March 1942 and October 1945.  Specifically, 
he contends that he was exposed to asbestos during active 
service which led him to develop asbestosis.  He testified in 
November 2009 that he had injured his right knee while 
running into a foxhole during air raids while he was on 
active service in World War II.  He also testified that he 
hurt his left hip during his honorable service when he fell 
while playing ball.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
asbestosis, a left hip injury, and for a stomach disability, 
as will be explained below.  

Again, the Veteran's service treatment records are 
unfortunately unavailable for review. The Veteran has 
contended that he was exposed to asbestos while cleaning 
aircraft guns and performing other aircraft maintenance tasks 
during active service.  He also has contended that he injured 
his left hip while running in to a foxhole during an air raid 
while on active service in World War II, and while playing 
ball.  

The question for consideration is whether the Veteran's lay 
statements concerning his alleged in-service asbestos 
exposure and left hip injury are consistent with the time, 
place, and circumstances of his combat service such that 
these statements alone can establish the in-service 
incurrence of asbestosis and/or a left hip injury.  In this 
regard, the Veteran's AGO Form 53-55 indicates that he 
participated in multiple combat campaigns in the European 
Theater of Operations (ETO) during World War II.  The 
Veteran's U.S. Army Separation Qualification Record also 
indicates that he served as an airplane armorer for 18 months 
in the ETO.  He loaded bombs in aircraft, cleaned aircraft 
guns, and checked bomb racks and guns before missions.  

Given that the Veteran's contentions regarding what happened 
to him during active service appear consistent with his 
official duties, the Board will accept that such injuries, 
including asbestos exposure, occurred.  38 U.S.C.A. 
§ 1154(a).  However, to be entitled to service connection, 
the evidence must indicate that such in-service injuries and 
asbestos exposure resulted in chronic disability that has 
continued to the present day.  

With respect to the left hip claim, the post-service medical 
evidence shows no complaints or treatment referable to the 
left hip.  In this regard, a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  Thus, given the 
absence of evidence showing a current left hip disability, 
service connection must be denied.  Similarly, while 
acknowledging gastrointestinal complaints in 2002, there is 
no showing of current disability during the rating period on 
appeal.  Accordingly, service connection for a stomach 
disability is also precluded.  

In reaching the above conclusion, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  In this case, however, 
there is an absence of medical findings and thus the criteria 
under Jandreau have not been met.  

Regarding the asbestosis claim, treatment has been 
demonstrated.
Specifically, private treatment records dated in 2004 show 
that the Veteran was diagnosed as having, among other things, 
a history of asbestosis.  This notation was seen almost 60 
years after separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain, hip pan, and 
respiratory problems.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, to the extent that the Veteran 
is claiming continuous symptomatology since active service, 
he is not found to be credible.  Indeed, he did not raise a 
claim for asbestosis until 2004, almost 60 years following 
discharge from his period of honorable service.  Had he been 
experiencing continuous symptoms, it is reasonable to expect 
that he would have made a claim many years earlier.   

For the foregoing reasons, then, continuity of symptomatology 
has not been established, either by the clinical record, or 
by the Veteran's own statements.  Moreover, no competent 
medical evidence causally relates any current 
asbestosis/respiratory problems to active service.

The Veteran may believe his current respiratory problems are 
due to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Indeed, the question of etiology here 
involves complex medical issues that the Veteran, as a 
layperson, is not competent to address.  Jandreau, 492 F. 3d 
1372 (Fed. Cir. 2007)

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, with respect to the Veteran's claim of service 
connection for a testicle infection, the Board notes that it 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn 
as to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his/her 
authorized representative, has withdrawn his appeal for 
service connection for a testicle infection.  The Veteran 
testified at his November 2009 Board hearing held before the 
undersigned that he wanted to withdraw his appeal with 
respect to the claim of entitlement to service connection for 
a testicle infection.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this claim.  Accordingly, the Board does not have 
jurisdiction to review this claim and it is dismissed.




ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a left hip injury is 
denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for a testicle infection is 
dismissed.


REMAND

The Veteran testified at his November 2009 Board hearing that 
he had injured his right knee during active service in World 
War II while running to a foxhole during an air raid.  As 
noted above, the Veteran's statements are deemed consistent 
with the circumstances of his service and thus in-service 
injury is conceded.  It remains to be determined, however, 
whether such injury resulted in chronic disability.  

The post-service medical evidence shows that the Veteran 
continues to be seen on an outpatient basis by VA physicians 
for treatment of right knee problems.  It was noted in June 
2008 that the Veteran had undergone 3 total knee replacements 
in 1987, 1997, and in 2001.  It also was noted that he had 
undergone several revisions to his total knee arthoplasties 
on the right knee.  The VA physician who saw the Veteran in 
June 2008 stated that it was difficult to obtain an accurate 
medical history from the Veteran because he had evidence of 
memory loss (subsequently diagnosed as Alzheimer's disease).  
It was noted further in October 2008 that the Veteran was 
status-post 2 total knee arthoplasties on his right knee.  To 
date, however, the Veteran has not been provided with a VA 
examination which addresses the contended causal relationship 
between his current right knee disability and active service.  
Accordingly, given the Veteran's credible statements 
concerning an in-service right knee injury, and given the 
Veteran's current treatment for a right knee disability 
dating back at least as early as 1987, with no showing of any 
post-service injury, the Board finds that a VA examination 
should be afforded.  

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and his service 
representative and ask that they identify 
all VA and non-VA clinicians who have 
treated him for a right knee disability 
since service separation.  Specifically, 
ask them to provide copies of all 
relevant records pertaining to the 
Veteran's post-service total knee 
arthoplasties on his right knee which may 
have occurred in 1987, 1997, and in 2001.  
Obtain all outstanding VA treatment 
records which have not been associated 
with the claims file already.  Once 
signed releases are received from the 
Veteran, obtain all outstanding private 
treatment records which have not been 
associated with the claims file already.  
A copy of the request sent to the 
Veteran, along with any reply and any 
records obtained, should be associated 
with the claims file.

2.  Schedule the Veteran for appropriate 
VA examinations(s) to address the 
contended causal relationship between his 
current right knee disability and the 
right knee injury he incurred during 
active combat service in World War II.  
The claims file must be provided to the 
examiner(s) for review.  The examiner(s) 
should attempt to obtain a complete 
history from the Veteran.  Given the 
Veteran's current Alzheimer's disease, 
the examiner is advised that it may not 
be possible to obtain a complete history 
from the Veteran.  The examiner also is 
advised that the Veteran specifically 
contends that he injured his right knee 
while running to a foxhole during an air 
raid during active combat service in 
World War II.  The examiner finally is 
advised that the Veteran's service 
treatment records are not available for 
review.

Based on the results of the Veteran's 
physical examination and a review of the 
claims file, the examiner(s) should be 
asked to opine whether a right knee 
disability, if diagnosed, is related to a 
right knee injury incurred during the 
Veteran's active combat service in World 
War II.  A complete rationale should be 
provided for any opinion(s) expressed.  
If any opinion cannot be provided without 
resorting to speculation, then the 
examiner should state this in the 
examination report and explain why such 
opinion cannot be provided.

3.  Thereafter, readjudicate the claim of 
service connection for a right knee 
injury.  If the benefits sought on appeal 
remain denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


